PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/815,251
Filing Date: 31 Jul 2015
Appellant(s): Toth et al.



__________________
Patrick G. Murray
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 22, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 27, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
I. Claims 1, 2, 4-9 and 12-33 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
II. Claims 1, 2, 4-9 and 12-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
III. Claims 1, 2, 4-9, 12-17, 21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0118790 to Van Herk in view US 2005/0043775 to John in further view of US 5,978,693 to Hamilton.
IV. Claims 18-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0118790 to Van Herk in view of US 2005/0043775 to John in further view of US 5,978,693 to Hamilton as applied to claims 1 and 26 in further view of US 2010/0004715 to Fahey.
V. Claims 20, 23-24 are rejected under 35 U.S.C. §103 as being unpatentable over US 2009/0118790 to Van Herk in view of US 2005/0043775 to John in further view of US 5,978,693 to Hamilton as applied to claim 1 in further view of US 2010/0298895 to Ghaffari.
VI. Claim 22 is rejected under 35 U.S.C. §103 as being unpatentable over US 2009/0118790 to Van Herk in view of US 2005/0043775 to John in further view of US 5,978,693 to Hamilton as applied to claims 1 and 21 in further view of US 3,805,769 to Sessions.
VII. Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0118790 to Van Herk in view of US 2005/0043775 to John in further view of US 5,978,693 to Hamilton as applied to claim 1 in further view of WO 97/20549 to Jehan.
VIII. Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0118790 to Van Herk in view of US 2005/0043775 to John in further view of US 5,978,693 to Hamilton as applied to claim 26 in further view of US 6,605,046 to Del Mar.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“switch bank configured to selectively connect one or more of the microelectrodes in the first/second subset of the plurality of microelectrodes and the first/second microelectrode to the first/second preamplifier bank” in claim 1 lines 18-20,  claim 26 lines 24-26 and claim 31 lines 6-8.
“conditioning circuit(s) configured to utilize signals measured by the first/second  macroelectrode to remove at least one of one or more stretch artifacts and one or more movement artifacts from signals measured by the connected one or more microelectrodes ...” in claim 1 lines 20-23,  claim 26 lines 26-29 and claim 31 lines 10-12..
 “interconnect ....being configured for attachment of the patch interface to the microcircuit” in claim 1 lines 5-6.
“module interconnect....being configured for placement and coupling of the module onto a patch interface” in claim 26 lines 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “conditioning circuit” in claims 1, 26 and 31 is recited as comprised in a microcircuit. The microcircuit is disclosed as including at least a processor (see specification at paragraph 294). As such, the broadest most reasonable interpretation of the “conditioning circuit” in claims 1, 26 and 31 is that it includes a general purpose processor for performing a specialized function (utilize signals measured by the first macroelectrode to remove at least one of one or more stretch artifacts and one or more movement artifacts from signals measured by the connected one or more microelectrodes) and therefore, is interpreted under 35 U.S.C 112(f) as including computer-implemented means-plus function limitations. 
MPEP section 2181 (II)(B) sets forth that for a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) (citations omitted), the court stated: 
Those cases involved specific functions that would need to be implemented by programming a general purpose computer to convert it into a Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’ Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general purpose computer without special programming. As such, it was not necessary to disclose more structure than the general purpose processor that performs those functions. Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general purpose processor. 

To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. (“Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112 ¶ 6. It was required, however, to at least disclose the WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945. 
While the Specification does not disclose what the structure of the “switch bank configured to selectively connect one or more of the microelectrodes in the first/second subset of the plurality of microelectrodes and the first microelectrode to the first preamplifier bank” in claim 1 lines 18-20, claim 26 lines 24-26  and claim 31 lines 6-8 is or requires, a persons of ordinary skill in the art reading the specification would understand this term to have a sufficiently definite meaning as the name for the structure that performs the function. The Specification at paragraph 531 describes that the “switch bank” is configured to select individual signals from microelectrodes, electrically tie multiple microelectrode signals together and create a low noise analog interconnection between a microelectrode, a macroelectrode, and one or more inputs to a preamplifier, a second stage amplifier, etc. As such, the skilled artisan would understand that these functions can be provided by devices known in the art including, 
The  “interconnect” recited in claim 1 and the “module interconnect” recited in claim 26 are interpreted as an electrically conducting interconnects including electrically conducting connectors configured to mate to a patch as described in paragraph 156 and the equivalents thereof.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4-9 and 12-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 lines 20-23, claim 26 lines 26-29 and claim 31 lines 9-11 recite devices comprising “conditioning circuit configured to utilize signals measured by the first/second macroelectrode to remove at least one of one or more stretch artifacts and one or more movement artifacts from signals measured by the connected one or more microelectrodes ...”. Said “conditioning circuit” in claims 1, 26 and 31 is recited as comprised in a microcircuit. The general purpose processor or computer capable of boing programmed for performing a specialized function  (utilize signals measured by the first macroelectrode to remove at least one of one or more stretch artifacts and one or more movement artifacts from signals measured by the connected one or more microelectrodes). As such, claims 1, 26 and 31 recite means for performing specific computer implemented functions (conditioning circuits configured to utilize signals measured by a macroelectrode to remove stretch artifacts and movement artifacts). 35 USC 112 (f) requires that claim limitations for a computer-implemented function must include the computer/component and the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. In the instant case is devoid of any disclosure of a corresponding algorithm to transform the general purpose computer (microcircuit/conditioning circuit) into a special purpose computer programmed to perform the claimed functions. The Specification does not demonstrate that the Applicant has made an invention that achieves the claimed function because the algorithm to perform the claimed functions is not described with sufficient detail that one of ordinary skill in the art would conclude that the inventor had possession of the claimed invention. 
Claims 2, 4-9, 12-25, 27-30, and 32-33 are rejecd for depending on a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-9 and 12-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “conditioning circuit configured to utilize signals measured by the first/second macroelectrode to remove at least one of one or more stretch artifacts and one or more movement artifacts from signals measured by the connected one or more microelectrodes ...” in claim 1 lines 20-23, claim 26 lines 26-29 and claim 31 lines 9-11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as including computer-implemented means-plus function limitations. Said “conditioning circuit” in claims 1, 26 and 31 is recited as comprised in a microcircuit. The Specification discloses that the microcircuit may comprise a processor which is a general purpose computer or microprocessor (see paragraph 294). The broadest most reasonable interpretation of the “conditioning circuit” in claims 1, 26 and 31 is that it includes a general purpose processor or computer capable of boing programmed for performing a specialized function  (utilize signals measured by the first macroelectrode to remove at least one of one or more stretch artifacts and one or more movement artifacts from signals measured by the connected one or more microelectrodes), and therefore, claims 1, 26 and 31 recite means for performing specific computer implemented functions (conditioning circuits configured to utilize signals measured by a macroelectrode to remove stretch artifacts and movement artifacts). However, there is no disclosure of the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification as required by 35 U.S.C. 112(f) and therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For examination purposes, the recitation that the microcircuit comprises two or more processing banks, a first one of the two or more processing banks being coupled to: at least a first one of the one or more macroelectrodes; and a first subset of the plurality of microelectrodes, wherein the first processing bank comprises a first preamplifier bank and a first switch bank, the first switch bank being configured to selectively connect one or more of the microelectrodes in the first subset of the plurality of microelectrodes and the first macroelectrode to the first preamplifier bank, the first preamplifier bank comprising one or more conditioning circuits configured to utilize signals measured by the first macroelectrode to remove at least one of one or more stretch artifacts and one or more movement artifacts from signals measured by the connected one or more microelectrodes in the first subset of the plurality of microelectrodes will be interpreted as a control unit with a processor or any equivalent thereof configured to process and/or amplify and/or pre-amplify and/or condition signals, said control unit/processor including a switch and/or a multiplexer and/or an electrode selector or any equivalent thereof for selectively connecting electrodes, said control unit/processor being configured in any way for removing stretch and motion artifacts from the measured signals.
In claim 19, there is lack of antecedent basis in the claim for “the interaction of the stimulating device with the skin”. Claim 18, from which claim 19 depends, recites “a stimulating device...arranged along the substrate to interface with the skin of the patient”. The Examiner suggests amending claim 18 to recite “to interact” instead of “to interface” so that the recitation of “the interaction of the stimulating device....” in claim 19 has proper antecedent basis.
Clarification is requested.
Claims 2, 4-9, 12-18, 20-25, 27-30 and 32-33 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
A. Claims 1, 2, 4-9, 12-17, 21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0118790 to Van Herk in view US 2005/0043775 to John in further view of US 5,978,693 to Hamilton.
Van Herk teaches an apparatus comprising an electrode system and an operation unit (¶ 27).
With regard to claims 1 and 26, Van Herk teaches a module (as in claim 26), comprising: 
a housing (as in claim 26) (¶ 28; Figures 1 and 5). The device comprises an operation unit.
a circuit board comprising one or more microcircuits, the circuit board coupled to the housing (as in claim 26) (¶44, 64; Figures 1 and 4). The device includes circuitry including various electronic components. As such, at least a circuit board is provided. 
and a module interconnect coupled to one or more of the microcircuits, the module interconnect being configured for placement and coupling of the module onto a patch interface (as in claim 26) (¶ 28, 34, 35; Figures 1 and 2). Device includes a connection (18) for connecting the patch to the operation unit/control unit.
a patch interface (as in claim 1) the patch interface comprising (as in claims 1 and 26): 
a substrate with a surface (as in claims 1 and 26) (¶ 34; Figure 2).
an interconnect (as in claim 1) and a patch interconnect (as in claim 26) embedded into or coupled to the substrate, the patch interconnect being configured for attachment of the patch interface to the microcircuit (as in claims 1 and 26) (¶ 28, 34, 35; Figures 1 and 2). The device includes a connection (18) for connecting the patch to the operation unit/control unit.
and a plurality of microelectrodes attached to or embedded into the surface of the substrate and electrically coupled with the microcircuit via the patch interconnect (as in claims 1 and 26) (Abstract; ¶ 8, 31-36; Figure 2).
and one or more macroelectrodes electrically coupled with the microcircuit via the patch interconnect (as in claims 1 and 26) (¶ 31-34, 56, 64; Figure 2).
wherein the patch interface is configured to monitor neural activity from the skin of the subject (as in claim 1) and wherein the module is configured to monitor one or more of physiologic signals, physical signals, skin based neural activity, and electrophysiological signals from the subject (as in claim 26) (Abstract; ¶ 6, 38, 41, 46; Figure 2).
 wherein the microcircuit comprises two or more processing banks (as in claims 1 and 26)  (¶ 39-39; 64). Control unit (microcircuit) (53) includes electrode selector (530) and signal processor (532) (first processing bank) and further includes measurement unit (535) configured to make determinations and calculations form the measured parameters (second processing bank). 
a first one of the two or more processing banks being coupled to: at least a first one of the one or more macroelectrodes; and a first subset of the plurality of microelectrodes (as in claims 1 and 26) (¶ 34-35, 41, 64; Figure 2).
wherein the first processing bank comprises a first preamplifier bank and first switch bank, the first switch bank being configured to selectively connect one or more of the microelectrodes in the first subset of the plurality of microelectrodes and the first macroelectrode to the first preamplifier bank, the first preamplifier bank comprising one or more conditioning circuits (as in claims 1 and 26) (¶32-35, 41-42, 44, 64; Figure 2). The electrodes an counter electrode are connected to the operation/control unit via the connection. 
and wherein the signals measured by the first macroelectrode comprise macro-electrophysiological signals from the subject and the signals measured by the connected one or more microelectrodes comprise neural activity signals from the subject (¶ 41). The attributes of the measured signal by an electrode is based, at least in part, on the location of the electrode on the body of an individual. In Van Herk, the electrode system is placed on the body of an individual and, as such, under the Broadest Most Reasonable interpretation of the claim, said limitation is interpreted such that the electrode can measure physiological signals, neural activity signals, macro-physiological signals, etc.
In addition, the claims are directed to devices comprising electrodes. The recitation of attributes of a signal does not provide a patentable distinction over the teachings by Van Herk.
While, Van Herk teaches that the electrode system is placed on the skin such that most or all of the electrode pads and the counter electrode make electrical contact with the skin (¶ 33), Van Herk does not teach an adhesive coupled to the substrate, the adhesive being formulated for attachment to the skin of a subject (as in claims 1 and 26).
John teaches an electrode array that includes an adhesion layer. Referring to figure 3, Array 300 comprises a substrate 310, a plurality of electrodes 320, and an adhesion layer 330. The adhesion layer 330 is added to electrode array 300 by depositing material to form the layer on the surface of substrate 310 between electrodes 320 (¶ 77; Figure 3). The adhesion layer includes a hydrogel or sol-gel construct containing an electrolyte for contacting the skin (¶ 81-82).
Van Herk and John are directed to electrode arrays for placement on the skin.

It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the electrode system by Van Herk with and adhesive for attachment to the skin of a subject as taught by John. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the prior art and John teaches that electrode arrays for placement on the skin can be modified with an adhesive (John at  ¶ 77). The skilled artisan would recognize that this modification would facilitate the electrodes and the counter electrode to make electrical contact with the skin which is Van Herk’s objective (Van Herk at ¶ 33).
Neither Van Herk nor John teach that the conditioning circuits are configured to utilize signals measured by the first macroelectrode to remove at least one of one or more stretch artifacts and one or more movement artifacts from signals measured by the connected one or more microelectrodes in the first subset of the plurality of microelectrodes (as in claims 1 and 26).
Hamilton teaches an electrode assembly for mounting to the skin of a patient for use in monitoring and recording physiological data such as electrocardiograms (ECG), electroencephalograms (EEG), and electromyograms (EMG) (col. 1, lines 1-5). The electrode assembly is connected to a patient monitoring system which uses the electrode assemblies to remove motion artifacts from a contaminated signal received from the electrodes which arises from skin deformation (col. 1, lines 50-55). The system includes a microprocessor configured to remove or eliminate motion artifact components of the physiological signals resulting from deformation of the skin at the electrode.  Hamilton teaches that the stretch of the skin is correlated to motion artifacts (col. 3, lines 60-65; col. 7, lines 50-60; col. 10, lines 35-60).

Thus, Van Herk as modified and Hamilton are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Van Herk with Hamilton. One would have been motivated to do so and had a reasonable expectation of success in doing so because 
it is known in the art that motion artifact resulting from electrode and patient movement is a significant source of noise in making physiological recordings such as electromyograms (EMG) which results in a contaminated signal being received from the electrode, and is particularly a problem in cases where it is necessary to make such recordings while the patient is engaged in activity (Hamilton at col. 1, lines 15-20). The skilled artisan would recognize that Van Herk is directed to measuring EMG signals during the performance of a physical activity (Van Herk at ¶ 48) and modifying Van Herk with Hamilton’s teachings would prevent the acquisition of contaminated signals. 
With regard to claim 2, neither Van Herk nor Hamilton teach that the adhesive is patterned onto the substrate to form one or more exposed regions of the substrate, one or more of the plurality of microelectrodes arranged within the exposed regions; and wherein the adhesive comprises one or an electrically conducting an ionically conducting component (as in claim 2). 
John teaches an electrode array that includes an adhesion layer. Referring to figure 3, Array 300 comprises a substrate 310, a plurality of electrodes 320, and an adhesion layer 330. The adhesion layer 330 is added to electrode array 300 by depositing material to form the layer 
The recitation that the adhesive layer “is patterned” onto the substrate, does not limit the scope of the claim as the claim is directed to a device not a method of manufacture. John teaches that a “patterned” adhesion layer as shown in figure 3.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling data of the invention to have combined the teachings of Van Herk with John. One would have been motivated to do so and had a reasonable expectation of success in doing so because John teaches that an advantage of the ionically based adhesion layer is that said layer secures the electrode to the patient and preferably aids in the conduction of electrical signals into the body (John at ¶ 78) which is of relevance to Van Herk who is particularly concerned to placing the electrode system on the skin to be  able to receive or transmit an electrical signal to the region of the muscle below the skin area occupied by the electrode (Van Herk at ¶ 33).
With regard to claim 4, see Van Herk Figure 2.
With regard to claims 5-9 and 12-13, neither Van Herk nor Hamilton teach that one or more of the plurality of microelectrodes is configured to penetrate into the skin when the adhesive is attached to the subject (as in claim 5), or that one or more of the plurality of microelectrodes has a needle-like shape, the microelectrode comprising an insulated region and an exposed region (as in claim 6), that a given one of the plurality of microelectrodes has a length such that the exposed region is positioned within at least one of an epidermal layer, a dermal layer, and a hypodermal layer of the skin upon attachment of the patch to the surface thereof (as in claim 7) or that one or more of the plurality of microelectrodes is shaped so as to penetrate down a root of a follicle to reach at least one of a sweat gland, a sebaceous gland, a muscle, a vessel, and an arrector pili follicular muscle upon attachment of the patch interface to the skin (as in claim 8) or, that the one or more of the plurality of microelectrodes comprises an electrode feature configured to improve an electrical connection between the given microelectrode and the skin of the subject when upon placement on a subject and after pressure is applied to the given microelectrode   (as in claim 9) or, that the one or more of the plurality of microelectrodes are configured and shaped so as to penetrate into the skin during engagement therewith one of less than 3 mm, less than 2 mm into the skin, less than 1 mm, less than 0.5 mm, and less than 0.2 mm (as in claim 12) or that the one or more of the plurality of microelectrodes and exposed regions thereof has an active surface area of one of less than 4 mm2, less than 1 mm2, less than 100,000 um2, less than 10,000 um2, less than 1,000 um2, and less than 100 um2 (as in claim 13).
John teaches that the electrode array is a percutaneous electrode array and that the electrodes have a needle like shape and are configured to penetrate the skin. The microelectrodes are inserted into the skin thereby overcoming the inherent electrical impedance o the outer skin layer (Abstract, ¶ 15, 17-21, 62, 64-66; Figure 3A). As shown in figure 3A, the electrode (320) has an exposed region (top part) and an “insulted region” (bottom part of the electrode covered by the adhesion layer). The electrode length (120-500 micrometers) is tailored to the location where the array is attached and is tailored to enable the electrode array to successfully transit to a point just past the epidermis (¶ 66; Figure 2).
Van Herk in view of Hamilton as modified and John are directed to electrode arrays configured to be placed on the skin of a person.
Thus, Van Herk as modified and John are directed to the same field of endeavor
prima face obvious to one with ordinary skill in the art before the effective filling data of the invention to have combined the teachings of Van Herk with John. One would have been motivated to do so and had a reasonable expectation of success in doing so because microelectrode arrays shaped as microneedles and configured to penetrate through at least one layer of the skin with exposed regions of less than 100 um2 were known in the prior art and John teaches that electrode arrays configured for placement on the skin can be modified to include said features (John at Figures 3 and 3A-3C).
With regard to claim 14-15, see Van Herk at ¶ 31-32. Figure 1 shows the electrode system placed on the upper arm. As disclosed by Van Herk, the counter electrode 11 may have a different shape and for example follow a meandering path between the electrode pads 12 (figure 2). As such, the counter electrode has an effective surface area greater than 5 mm2, greater than 50 mm2, greater than 100 mm2 and greater than 500 mm2.
With regard to claims 16-17 and 27, see Van Herk at Abstract, ¶ 38 and Figure 2. The sensor 30 measures muscle perfusion (circulation of blood on the muscle).
With regard to claim 21, see Van Herk at ¶ 34. The surface onto which the electrodes are provides is flexible. As such “it does not retain a predetermined shape”.
B. Claims 18-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0118790 to Van Herk in view of US 2005/0043775 to John in further view of US 5,978,693 to Hamilton as applied to claims 1 and 26 above in further view of US 2010/0004715 to Fahey.
Van Herk as modified teaches a monitoring system comprising a patch with microelectrodes configured to be used for measurement of muscular activity and stimulation of muscle tissue (Van Herk at ¶ 44). With the provisions by John the patch comprises an adhesive 
However, neither Van Herk nor John or Hamilton teach that the that the patch interface further comprises a stimulating device selected from an electrical stimulator, a thermoregulating device, a heating coil, a thermoelectric device, a Peltier device, a tactile stimulating component, a vibratory stimulating element, or a combination thereof arranged along the substrate to interface with the skin of the subject (as in claims 18 and 28) when the adhesive is attached thereto (as in claim 18) when coupled to the patch interface (as in claim 28) or that the patch interface further comprises a feedback sensor coupled with the stimulating device, configured and arranged to monitor the interaction of the stimulating device with the skin during and activation of the stimulating device (as in claim 19).	Fahey teaches a patch interface comprising an array of electrodes comprising sensing electrodes, electrodes for neuromuscular electrical stimulation (NMES) of muscle tissue and temperature sensitive elements configured to detect temperature at the skin electrode interface, said elements and electrodes located in a thin flexible housing (¶ 46-49; 186-187; Figures 1, 12(c) and 12(d)).
Van Herk as modified and Fahey are directed to microelectrode patches for electrical stimulation and sensing.
Thus, Van Herk as modified and Fahey are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling data of the invention to have combined the teachings of Van Herk with John. One would have been motivated to do so and had a reasonable expectation of success in doing so because electrical stimulating devices for activating muscle tissue placed along muscular activity 
It would have been prima face obvious to one with ordinary skill in the art before the effective filling data of the invention to have modified Van Herk’s patch interface with a skin temperature sensor as taught by Fahey. One would have been motivated to do so and had a reasonable expectation of success in doing so because Fahey teaches that providing temperature sensitive elements provides the advantage of preventing skin or deep tissue burns thereby avoiding serious pain to the patient (Abstract; ¶ 21, 23). The skilled artisan would recognize that this modification will improve Van Herk’s device by preventing skin burns to the user during stimulation.
C. Claims 20, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0118790 to Van Herk in view of US 2005/0043775 to John in further view of US 5,978,693 to Hamilton as applied to claim 1 above in further view of US 2010/0298895 to Ghaffari.
Van Herk as modified teaches a monitoring system comprising a flexible electrode patch for sensing and stimulation, the patch comprises electrode line connections embedded therein and said patch is configured to be placed on the skin (¶ 35, 41-42; Figures 2 and 4). With the provisions by John the patch comprises an adhesive coupled to the substrate. With the provisions by Hamilton the system is configured to utilize measured signals to remove stretch and motion artifacts.
However, neither Van Herk nor Hamilton teach that the line connections are stretchable electrical conducting traces (as in claim 20), or that the substrate is formed from a soft pseudo-elastic material and the patch interface is configured to maintain operation when stretched to one of more than 25%, more than 50%, and more than 80% (as in claim 23) or that the patch interface is formed from a material moisture vapor transmission rate of one of: between 200 g/m2/24 hrs and 20,000 g/ m2/24 hrs; between 500 g/ m2/24 hrs and 12,000 g m2/24 hrs; and between 1,000 g/ m2/24 hrs and 8,000 g/ m2/24 hrs (as in claim 24).
Ghaffari teaches sensor arrays for physiological sensing and detection of health-related parameters including EMG monitoring, fabricated on expandable, flexible or stretchable substrates. The devices comprise electronic devices and electrodes connected via stretchable interconnects. The devices comprising said substrates are configured in such a way so as to accommodate a flexible surface and remain functional when applied to a flexible surface that is flexed or otherwise bent. The devices may stretch  material 100,000% without a degradation of electrical performance. The materials suitable for the substrate include polyurethanes  (¶ 2, 73-75, 95, 119). Polyurethanes have a water vapor transmission rate of at least 200 g/m2/day. Evidence of this fact can be found in Table 1 of Wu, P.; et al; “In vitro assessment of water vapor transmission of synthetic dressings”; Biomaterials 16 (1995); pg. 171-175.
Van Herk in view of Hamilton as modified and Ghaffari are directed to electrode array patches for monitoring EMG fabricated on flexible substrates.
Thus, Van Herk as modified and Ghaffari are directed to the same field of endeavour.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling data of the invention to have combined the teachings of Van Herk with Ghaffari. One would have been motivated to do so and had a reasonable expectation of success in doing so because Ghaffari teaches that an advantage of fabricating sensing devices on fabricated on expandable, flexible or stretchable substrates including stretchable electronics with the material properties as disclosed by Ghaffari is that enables conformal sensing contact with tissues of 
D. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0118790 to Van Herk in view of US 2005/0043775 to John in further view of US 5,978,693 to Hamilton as applied to claims 1 and 21 above in further view of US 3,805,769 to Sessions.
Van Herk as modified teaches a monitoring system comprising a flexible electrode patch. With the provisions by John the patch comprises an adhesive coupled to the substrate. With the provisions by Hamilton the system is configured to utilize measured signals to remove stretch and motion artifacts.
Neither Van Herk nor John or Hamilton  teach that the patch interface comprises a temporary stiffening member attached to the substrate, the temporary stiffening member configured to provide retention of the shape of the patch interface prior to attachment to the subject, the stiffening member being removable from the substrate after attachment to the subject (as in claim 22).
Sessions teaches an flexible electrode patch comprising a protective cover assembly configured to be stripped off at the time of use, said protective cover assembly being stiffer than the electrode structure (col. 2, lines 10-45; col. 3, lines 25-40; Figures 2 and 3).

Thus, Van Herk as modified and Sessions are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling data of the invention to have combined Van Herk with Sessions. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the prior art and Session teaches that flexible electrode patches may be modified with a stiff, removable protective layer assembly (Sessions Figures 2 and 3). An additional advantage is realized by providing a sealed protective enclosure which prevents undesired deterioration of the electrodes during storage (Sessions at col. 1 lines 50-60).
E. Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0118790 to Van Herk in view of US 2005/0043775 to John in further view of US 5,978,693 to Hamilton as applied to claim 1 above in further view of WO 97/20549 to Jehan.
Van Herk as modified teaches a monitoring system comprising flexible electrode patch including an adhesive coupled to the surface of said patch and, configured to be placed on the skin. The patch is configured to provide a treatment (Van Herk at ¶ 60). With the provisions by John the patch comprises an adhesive coupled to the substrate. With the provisions by Hamilton the system is configured to utilize measured signals to remove stretch and motion artifacts.
Neither Van Herk nor John or Hamilton teach that the adhesive includes one of an endothermic-reactive specie, an exothermic-reactive specie, a local analgesic, a neuro-blocker, a neurotoxin, a neural antagonist, and a neural agonist (as in claim 25).

Van Herk as modified and Jehan are directed to therapeutic patches comprising an adhesive substrate.
Thus, Van Herk as modified and Jehan are directed to the same field of endeavor.
It would have been prima face obvious to one with ordinary skill in the art before the effective filling data of the invention to have combined the teachings of Van Herk with Jehan. One would have been motivated to do so and had a reasonable expectation of success in doing so because Jehan teaches that a patch comprising zinc and copper particulate on the adhesive, as described, is particularly useful in the treatment of skeletal or muscular pain (Jehan at  Abstract) which is of relevance to Van Herk who is explicitly directed to providing therapy for skeletal stiffness, pain and myalgia (Van Herk at ¶ 41 and 47).
F. Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0118790 to Van Herk in view of US 2005/0043775 to John in further view of US 5,978,693 to Hamilton as applied to claim 26 above in further view of US 6,605,046 to Del Mar.
Van Herk as modified teaches a physiological electrode system connected to a module (control unit) comprising circuitry (¶ 64). With the provisions by John the patch comprises an adhesive coupled to the substrate. With the provisions by Hamilton the system is configured to utilize measured signals to remove stretch and motion artifacts.
the module is hermetically sealed (as in claim 29) or that the module comprises a gasket coupled to the circuit board, the gasket shaped so as to isolate a region formed by the module interconnect and the patch from a surrounding environment, when the module is coupled with the patch (as in claim 30).  
Del Mar teaches an EMG monitoring system (col. 8, lines 60-5) comprising electrodes connected to a  monitor housing 22 via an input/output interface 64. All the hardware and firmware components of the monitor are totally encapsulated in the environmentally sealed and water proofed monitor-housing 22. The monitor housing consists of a plastic molded, rectangular base 74 covered by a plastic molded lid 76 and is sealed to the base via a rubber grommet 80 that circumvents the periphery of lid 76. Input/output interface 64 is configured to snugly fit within a cutout 82 of base 74, and is environmentally sealed water tight by an input interface seal 84 circumventing the periphery of interface 64 and attached to the inside wall of base 74. The plastic or hard rubber input/output interface 64 is configured with four cylindrical, sealed, "male contact" receptacles, input receptacles 66, 68, 70, and 72 for insertion therein of four cylindrical "female" electrical input contacts 67, 69, 71, and 73 for leads 32, 34, 36, and 38, respectively, illustrated in FIG. 2. All  electronic components contained within housing 22 are assembled on a first and second dual sided and parallel printed circuit boards (PCB) 86 and are configured to fit snugly within housing 22 base 74 and is environmentally enclosed therein by lid 76 and seal 80 (col. 7 lines 35-65, col. 8 lines 10-20; Figures 1, 4-6).
Van Herk as modified and Del Mar are directed to EMG monitoring systems comprising electrodes connected to a processing module.
Thus, Van Herk as modified and Del Mar are directed to the same field of endeavor.
prima facie obvious to one with ordinary skill in the art before the effective filling data of the invention to have combined the teachings of Van Herk with Del Mar. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the prior art and Del Mar teaches that systems for monitoring EMG comprising a module can be modified with a hermetically sealed housing and electrode interface connection (Del Mar, Figures 4-6). The skilled artisan would also recognize that an hermetically sealed hosing would prevent the electronic components from degrading due to environmental exposure.
Claims 31-33 are free of art under 35 USC 102 and 103 because the prior art does not teach or fairly suggests a second processing bank coupled to at least a second macroelectrode and a second subset of the plurality of microelectrodes wherein the second processing bank comprises a second preamplifier bank and a second switch bank and is configured, via one or more conditioning circuits to utilize signals measured by the second microelectrode to remove one or more of the stretch artifacts. The cited prior art to Van Herk as modified by John and Hamilton teaches two processing banks, wherein the first reprocessing bank is coupled to at least a first macroelectrode and a first subset of the plurality of microelectrodes, wherein the first processing bank comprises a first preamplifier bank and a first switch bank and is configured, via one or more conditioning circuits to utilize signals measured by the second macroelectrode to remove one or more of the stretch artifacts. That is, the second processing bank in Van Herk does not have the same structure and function as the first processing bank.

(2) Response to Argument
NOTE:  All references to the Specification pertain to the Specification as originally filed.
In the Brief filed 22 December 2020 the Appellant has presented the following arguments:
I. With regard to the rejection of claims 1, 2, 4-9 and 12-33 under 35 USC §112(a) as failing to comply with the written description requirement the Appellant asserts the following:
1) In reference to the Examiner’s interpretation of the terms “switch bank”, “conditioning circuits”, “interconnect” and “module interconnect” as invoking 35 USC 112(f), the Appellant asserts that “none of these terms use the language “means for” or “steps for” or substitutes thereof, and are thus entitled to a rebuttable presumption that these terms do not invoke §112(f). See MPEP 2181”. The Appellant adds that “in the Office Action at pages 4-5, the Examiner argues that the above-noted terms are non-structural terms that are generic placeholders for means for or steps for” and that “this is not accurate. As explicitly conceded by the Examiner, the terms “switch bank,” “interconnect” and “module interconnect” have sufficiently definite meanings to one of ordinary skill in the art. See the Office Action at pages 6-8” and concludes that “thus, such terms clearly do not invoke §112(f)”.
The Examiner respectfully submits that claim interpretation under 35 USC 112(f) is not an appealable matter. Regardless of the appropriateness of this matter as a grounds to be reviewed on appeal, the Examiner maintains the position that the terms “switch bank”, “conditioning circuits”, “interconnect” and “module interconnect” invoke 35 USC 112(f) and, 
2) That “even if one were to assume, arguendo, that the “conditioning circuit” recited in independent claim 1 were a “general purpose processor” or “general purpose computer” as alleged by the Examiner, the specification and figures provide the necessary detail for an “algorithm” for transforming such a general purpose processor or computer into a special purpose processor or computer configured to utilize signals measured by a first macroelectrode to remove at least one of one or more stretch artifacts and one or more movement artifacts from signals measured by connected microelectrodes”. The Appellant then adds that “as described in the specification at paragraph [00574], FIG. 30 illustrates spatial readings of skin neural activity from a multi-sensor patch at an array of monitoring sites 3010 in a spatially representative grid” and concludes that “FIG. 30 and its accompanying description in the specification provide just one example of an “algorithm” for transforming the recited “one or more conditioning circuits” into a special purpose processor or computer configured to utilize signals measured by a first macroelectrode to remove at least one of one or more stretch artifacts and one or more movement artifacts from signals measured by connected microelectrodes”.
It is respectfully submitted that these arguments are not persuasive. Figure 30 shows the readings of a multi-sensor patch. Paragraphs 573-574  describe each of the elements shown in the Figure as i.e.  signals 3005, 3006 and clusters 3020, 3025. Spatial representation of signals and signal clusters acquired by a sensor patch are not an algorithm. An algorithm is defined, for 
2) That “as another example FIG. 21 illustrates a circuit schematic of the one or more conditioning circuits...... that is configured “such that signals monitored locally by one or more electrodes in the array may be aggregated, accentuated, extracted from the group behavior, combined with grouped reference signals, compared against each other, compared against algorithmic or transfer function generated metrics, signals, etc.” and that “the specification at paragraph [00531] details various “algorithms” that may be performed by signal conditioning circuits, including but not limited to reducing signal content from an extracted signal outside of a target bandwidth, extracting stretch and movement related artifacts (e.g., through use of the switch bank to select individual signals from microelectrodes, to electrically tie multiple microelectrode signals together, to create a low noise analog interconnection between microelectrodes and macroelectrodes, etc.)”.
It is respectfully submitted that these arguments are not persuasive. A circuit schematic as the one shown in Figure 21 is not an algorithm. Paragraphs 530 through 537 of the Specification describe structural details of the various components shown in the circuit schematic equivalent to Figure 21. These portions of the Specification describe functions for which the components are “configured”, or “arranged to” perform and, refer to said components as programmed with algorithms to perform the certain functions but do not describe the actual steps of said algorithms. Moreover, none of the described functions or algorithms is described for utilizing a signal measured by a first macroelectrode to remove at least one or more stretch artifacts and one or more movement artifacts form signals measured by a connected one or more microelectrodes in the first subset of the plurality of microelectrodes as required in claims 1, 26 and 31. For example, paragraph 535 describes a processor that “may be programmed with a control algorithm to control an output based on one or more inputs”. Paragraph 537 describes that the microcircuit may be arranged to separate one or more of the microelectrode signals from the group, or to generate a metric from one or more signals, to compare the signals against an algorithmic function of the overall signal population, compare signals across multiple tissue sites, across multiple tissue types, across alternative types of tissue coupled with the same patch/module pair, combinations thereof, or the like.  Figure 21 shows a “box” corresponding to a “conditioning circuit (2119)”, however neither the Specification nor the Drawings describe the corresponding structure (algorithm) of said “conditioning circuit” as required by 35 USC 112(f).  
As such, a person of ordinary skill in the art would not have recognized that Applicant was in possession of the corresponding structure claimed as the “conditioning circuits configured to utilize signals measured by a macroelectrode to remove at least one of one or more stretch artifacts and one or more movement artifacts from a signal measured by one or more microelectrodes”. Furthermore, at the time of filing, the state of the art in the field of physiological signal processing was such that the removal of motion and stretch artifacts from a physiological signal was known to be performed by signal processing and filtering of motion and stretch signals from physiological signals such as EKG, EMG, EEG, etc. There was no teaching at the time of filing for methods to use a physiological signal (EKG, EMG, EGG) to remove an artifact from another physiological signal. Further to said point, Appellant is directed to US 5,978,693 to Hamilton cited herein, to US 6,912,414 to Tong cited in the Non-Final Office Action mailed 28 July 2020 and to US 8,965,473 to Horarau and Kim, S. et al; “Real time 
As nothing specific would have been recognized as the corresponding structure of the recited “conditioning circuits”, then said “conditioning circuits” can be said to be nothing more than a mere “black box” in which macro-electrophysiological signals are somehow “used” to remove artifacts from another signal and, neither the Specification nor the Drawings convey sufficient structure (an algorithm as required by 35 USC 112(f)), to correspond to the claimed computer-implemented means-plus-function limitation.
3) To further support the argument that the specification includes an algorithm for using signals measured by a first macroelectrode to remove at least one of one or more stretch artifacts and one or more movement artifacts from signals measured by the connected microelectrodes, Appellant refers to paragraph 401 which describes the following:
[00401] In aspects, the patch/module may be arranged such that the processor and/or signal conditioning circuitry is/are configured to extract the neural signal amid one or more electromyographic signals associated with a nearby striated or smooth muscle structure, stretch based surface potential changes, movement, combinations thereof, or the like. In aspects, EMG artifacts may be algorithmically removed from microelectrode signals, stretch based surface potential changes may be removed by subtracting a stretch surrogate signal (e.g. as obtained from a stretch sensor, a perfusion sensor, etc. in accordance with the present disclosure), movement may be removed by subtracting a movement signal (e.g. as measured by kinematic or kinetic sensor in accordance with the present disclosure), or the like.

and adds that  “paragraph 401, reproduced above, specifically describes how signal conditioning circuitry removes stretch and movement artifacts using macro-electrophysiological signal (e.g., EMG signals measured by macroelectrodes 2075,2079)” and concludes that “again, the specification describes signal conditioning circuitry that is configured to extract or remove stretch and movement artifacts from neural signals. As described, electromyographic (EMG) artifacts may be removed from microelectrode signals, stretch based surface potentials may be removed by subtracting a stretch surrogate signal, movement may be removed by subtracting a movement signal, etc.”
It is respectfully submitted that this is not persuasive. Paragraph 401 describes that the signal conditioning circuit is configured to extract a neural signal from an EMG signal, from a stretch surface potential change, from movement, or the like. Said paragraph describes that the extraction of the neural signal from EMG signals, stretch surface potential or movement is done by “algorithmic” removal of EMG signals.  The algorithmic removal is described as subtracting a stretch surrogate signal obtained from a stretch sensor or by subtracting a movement signal measured by a kinematic signal. The algorithmic removal is not described as based or relied upon the use of a signal measured by a first macroelectrode to remove one or more stretch artifacts and one or more movement artifacts from signals measured by the connected one or more microelectrodes.  
4) That “that various additional portions of the specification describe how signals from a macroelectrode are used to remove stretch and/or movement artifacts from neural activity signals measured by microelectrodes”. The Appellant refers to Figure 20j and to paragraph 523 of the Specification which describes the following:
[00523] Fig. 20j shows aspects of a patch 2070 in accordance with the present
disclosure, the patch 2070 including a substrate 2071 for providing interconnection
of one or more components thereof, and a plurality of macroelectrodes 2075, 2079,
each surrounding a group of microelectrodes 2073, 2077 respectively. The
macroelectrodes 2075, 2079 and microelectrodes 2073, 2077 may be coupled to a
switch network, a connector, a microcircuit, etc. each in accordance with the
present disclosure. The macroelectrodes 2075, 2079 may be configured to measure
a macro-electrophysiological signal (e.g. an EKG, an EMG, an EEG, an ERG, etc.),
act as a reference electrode, as a guard electrode, to provide a ground electrode, etc.
while the microelectrodes 2073, 2077 may be configured to monitor one or more
neural activity signals from a nearby neural structure.

Appellant adds, “the macroelectrodes 2075, 2079 measure a macro-electrophysiological signal such as an electrocardiogram (EKG), EMG, electroencephalogram (EEG) or electroretinogram (ERG) signal, while microelectrodes 2073, 2077 monitor one or more neural activity signals” and concludes “paragraph [00401], reproduced above, specifically describes how signal conditioning circuitry removes stretch and movement artifacts using macro-electrophysiological signals (e.g., EMG signals measured by macroelectrodes 2075, 2079)”.
It is respectfully submitted that these arguments are not persuasive. Figure 20j shows a structural schematic of a patch and its components including: a substrate; an arrangement of microelectrodes, macroelectrodes; the circuit components to which electrodes are connected; and potential configurations and uses of said electrodes. This description, however, does not constitute an algorithm, as is explained, in section 3) above.
5) Appellant refers to various sections of the Specification including paragraphs 551, 519, 520, 521, 523, 528, 529 and 532 asserting that these sections provide further support for the supposed algorithms. Appellant concludes that “the specification and figures provide clear and detailed support for algorithms that would transform the “one or more conditioning circuits” from a “general purpose computer” or “general purpose processor” to a “special purpose computer” or “special purpose processor” configured “to utilize signals measured by the first macroelectrode to remove at least one of one or more stretch artifacts and one or more movement artifacts from signals measured by the connected one or more microelectrodes in the first subset of the plurality of microelectrodes” as recited in independent claim 1”.
It is respectfully submitted that this argument is not persuasive. These paragraphs describe various configurations of a patch with different structural attributes. See for example, paragraphs 520 and 521 describe electrodes in a ring configuration and needle-like electrodes arranged as single elements or clusters. Said exemplary paragraphs, however, do not provide a description of an algorithm. The Examiner has reviewed the entirety of Appellant’s Specification, including the portion entitled  “Algorithm Aspects” starting at paragraph 309 of the Specification, and notes herein that said section describes only methods for monitoring and collecting physiological signals and information using the disclosed patches. In effect, there is no disclosure of any algorithm by which the signals measured by a macroelectrode operate to remove at least one of one or more stretch artifacts and one or more movements artifacts from signals measured by a microelectrode.  
II. With regard to the rejection of claims 1, 2, 4-9, and 12-33 under 35 USC 112(b) as being indefinite the Appellant asserts the following:
1) That “as detailed above with respect to the §112(a) rejection, the term “one or more conditioning circuits” does not invoke §112(f)” and that “as detailed above with respect to the §112(a) rejection, even if one were to assume, arguendo, that “one or more conditioning circuits” did invoke §112(1), the specification and figures provide clear and detailed support for algorithms that would transform the “one or more conditioning circuits” from a “general purpose computer” or “general purpose processor” to a “special purpose computer” or “special purpose processor” configured “to utilize signals measured by the first macroelectrode to remove at least one of one or more stretch artifacts and one or more movement artifacts from signals measured by the connected one or more microelectrodes in the first subset of the plurality of microelectrodes” as recited in independent claim 1”.
It is respectfully submitted that this argument is not persuasive. For the reasons stated in the response to argument pertaining the rejection under 35 USC 112(a) in section I above, the one or more conditioning circuits recited in claims 1 and 26 invoke 35 USC 112(f) as computer-implemented means-plus-function limitations. For the reasons stated in section I the specification is devoid of any specific algorithm by which to transform the general purpose computer or microprocessor (conditioning circuit) to a special purpose computer. Since there is no disclosure of the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification as required by 35 U.S.C. 112(f) the claims are indefinite under 35 USC 112(b). 
With regard to the rejection of claim 19 under 35 USC 112(b) as being indefinite for lacking antecedent basis in the claim for the recitation of “the interaction of the stimulating device with the skin”, the Appellant has not provided any arguments herein.
III. With regard to the rejection of claims 1, 2, 4-9, 12-17, 21 and 26-27 under 35 U.S.C. 103 as being unpatentable over US 2009/0118790 to Van Herk in view US 2005/0043775 to John in further view of US 5,978,693 to Hamilton the Appellant asserts the following:
1) That “Hamilton does not describe using macro-electrophysiological signals (e.g., ECG, EMG or EEG physiological signals 516) to remove stretch or movement-related artifacts from neural activity signals measured by microelectrodes” and that “Van Herk and John, as conceded by the Examiner are similarly deficient”.
...conditioning circuits configured to utilize the signals measured by the first macroelectrode to remove at least one or more stretch artifacts and one or more movement artifacts from signals measured by the connected one or more microelectrodes in the first subset of the plurality of microelectrodes” stated at pg. 11 of the Non-Final Office Action dated 28 July 2020 under the 35 USC 112(b) rejections section and reiterated herein under the same section. As explained therein, the “conditioning circuits configured to utilize the signals measured by the first macroelectrode.....to remove artifacts from the signals measured by...the microelectrodes” recited in claims 1 and 26 are interpreted as invoking 35 USC 112(f) as a computer-implemented means-plus-function limitations. Since the Appellant’s Specification is devoid of the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification as required by 35 U.S.C. 112(f) for the reasons stated in the Non-Final Action dated 28 July 2020 and reiterated herein, the claims are indefinite under 35 USC 112(b).  For the purpose of examination the Examiner set forth an interpretation of said limitation as follows: 
“...a control unit/processor being configured in any way for removing stretch and motion artifacts from measured signals”. 
While it is certainly agreed that Van Herk does not teach that the conditioning circuits are configured to utilize signals measured by the first macroelectrode to remove one of one or more stretch artifacts and one or more movement artifacts from signals measured by the connected one or more microelectrodes and, that John fails to cure this deficiency, as previously stated, the prior art cited to Hamilton does teach this limitation. In particular, Hamilton teaches a skin-mounted physiological recording assembly (col. 7, lines 50-55) comprising a microprocessor in any way (microprocessor is programmed with adaptive noise cancelling algorithms) for removing stretch and motion artifacts from measured signals (microprocessor removes stretch and motion artifacts from measured physiological signals) and therefore, Hamilton cures Van Herk’s deficiencies.
With regard to the rejection of dependent claim 2, the Appellants asserts that “John fails to disclose an adhesive that is patterned onto a substrate to form one or more exposed regions of the substrate, where one or more of a plurality of electrodes are arranged in the exposed regions”. The Appellant makes emphasis on the fact that John teaches that the adhesion layer is added to the percutaneous electrode array “by depositing material to form the layer.....”.
It is respectfully submitted that this argument is not persuasive. Claim 2 recites: “The patch interface in accordance with claim 1, wherein the adhesive is patterned onto the substrate....”. As shown in Figure 3, John teaches an adhesion layer (330) which is deposited onto the substrate (310) said deposited adhesion layer forms a pattern between the electrodes (320). In the Non-Final Office Action dated 28 July 2020 at pg. 17, the Examiner informed the Appellant that the recitation directed to the patterning of the adhesive layer onto the substrate, does not limit the device, as claimed. Appellant has not rebutted the Examiner’s position and, as such, said position is maintained herein.
IV. With regard to the rejection of claims 18-19 and 28 under 35 U.S.C. 103 as being unpatentable over US 2009/0118790 to Van Herk in view of US 2005/0043775 to John in further view of US 5,978,693 to Hamilton as applied to claims 1 and 26 in further view of US 2010/0004715 to Fahey the Appellant has not presented arguments to rebut the Examiner’s rejection. The Appellant asserts that these claims are patentable by virtue of their respective dependencies from independent claims 1 and 26.
V. Claims 20, 23-24 are rejected under 35 U.S.C. §103 as being unpatentable over US 2009/0118790 to Van Herk in view of US 2005/0043775 to John in further view of US 5,978,693 to Hamilton as applied to claim 1 in further view of US 2010/0298895 to Ghaffari the Appellant has not presented arguments to rebut the Examiner’s rejection. The Appellant asserts that these claims are patentable by virtue of their dependency from independent claim 1.
VI. Claim 22 is rejected under 35 U.S.C. §103 as being unpatentable over US 2009/0118790 to Van Herk in view of US 2005/0043775 to John in further view of US 5,978,693 to Hamilton as applied to claims 1 and 21 in further view of US 3,805,769 to Sessions the Appellant has not presented arguments to rebut the Examiner’s rejection. The Appellant asserts that this claim is patentable by virtue of its dependency from independent claim 1.
VII. With regard to the rejection of claim 25 under 35 U.S.C. 103 as being unpatentable over US 2009/0118790 to Van Herk in view of US 2005/0043775 to John in further view of US 5,978,693 to Hamilton as applied to claim 1 in further view of WO 97/20549 to Jehan the Appellant asserts that “the abstract of Jehan appears to describe a patch 10 that includes a layer of sheet material 11 that carries particulate material 12....held to a surface of the layer of sheet material 11 via an adhesive pad 13” and adds that “the adhesive pad 13 of Jehan does not “include” the particulate material 12- it is a separate structure”. The Appellant the continues and adds that “Jehan, however, specifically states (with emphasis added) that the particulate material may extend from the adhesive to ensure said adhesive has no or minimum contact with the skin and that there can be no direct contact between the skin and the adhesive bonding the particulate material”. 
It is respectfully submitted that this argument is not persuasive. Claim 25 requires the adhesive recited in claim 1 to include one of an endothermic-reactive specie, an exothermic-reactive specie, a local analgesic, a neuro-blocker, a neurotoxin, a neural antagonist and a neural agonist.  The prior art to cited to Jehan teaches a patch with an adhesive layer (13) that includes particulate material (12) as is shown in Figures 2 and 3. The Jehan disclosure at Figure 2 clearly shows that the particulate material and the adhesive layer constitute a unitary structure. In addition, Jehan specifically discloses that the particulate material is bonded to the substrate via the adhesive (see Jehan at pg. 3) and therefore is not a separate structure. While it is agreed that Jehan describes that the particulate material may extend (emphasis added) from the adhesive to ensure said adhesive has no or minimum (emphasis added) contact, the fact remains that the particulate material is included in (bonded to) the adhesive. Appellant has not defined the term “include” and, as such, the claim is interpreted as not requiring the species to be embedded, incorporated or mixed within the adhesive.  
It is noted that per its dependency with claim 1, the adhesive appearing in claim 25, which only requires to be “formulated” for attachment to the skin (see claim 1). Neither claim 25 nor claim 1 require that the adhesive layer be physically attached to the skin of a subject, as seemingly argued by Appellant. So, even arguendo that Jehan’s adhesive with particulate material would be configured to ensure that the adhesive had none or minimum contact with the skin, this teaching would be of no relevance since the claim only requires an exothermic or endothermic species to be included on an adhesive attached to a substrate of a patch.
I. With regard to the rejection of claims 29-30 under 35 U.S.C. 103 as being unpatentable over US 2009/0118790 to Van Herk in view of US 2005/0043775 to John in further view of US 5,978,693 to Hamilton as applied to claim 26 in further view of US 6,605,046 to Del Mar the Appellant asserts the following:
1) With regard to claim 29 the Appellant asserts that “FIGS. 4 and 5 of Del Mar, indicates that the monitor housing 22 is “environmentally sealed and water proofed” that  “Column 8, lines 10-20 and 60-65 of Del Mar further mentions that the PCBs are “environmentally enclosed” within the monitor housing 22” and concludes that “Del Mar does not show any “module” that is hermetically sealed”.
	It is respectfully submitted that this argument is not persuasive. Appellant’s specification at paragraph 449 refers to the term “hermetically sealed” as providing an isolation of the components in the module from the surroundings.  As outlined in previous Office Actions (see, as example, the Non-Final Rejection dated 28 July 2020 at pg. 25-26) the prior art cited to address said limitation consists of Van Herk in combination with Del Mar, wherein the van Herk reference provides the limitations directed to a module comprising a housing, a circuit board comprising one or more microcircuits, the circuit board coupled to the housing and a module interconnect but fails to teach the specific embodiments directed to a module which is hermetically sealed. As such, Del Mar was cited to make up for said deficiency and make obvious the physiological monitor comprising a housing (22) with an electrode connection input/output interface (64) (see figures 2b, 3 and 4) that is hermetically sealed.  The teaching from Del Mar is as follows:: 
All the hardware and firmware components of the recording elements of the monitor, excepting, of course, electrodes and electrical leads are totally encapsulated in the environmentally sealed and water proofed monitor-housing 22 (Del Mar at col. 7, lines 37-41). Thus, it is the Del Mar reference that is relied upon herein for said limitation.  Appellant is reminded that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	2)With regard to claim 30 the Appellant asserts that “Del Mar is devoid of any reference to a patch interface or a module interconnect that connects a module to a patch interface. Thus, Del Mar cannot be said to disclose a gasket as recited in dependent claim 30, which is shaped to isolate a region formed by the module interconnect and the patch interface from a surrounding
environment when the module is coupled with the patch interface”.  
It is respectfully submitted that this argument is not persuasive. As has been previously addressed, Van Herk teaches a circuit board contained within the operation unit, a patch (patch interface) and a connection for interfacing the patch to the operation unit (module interconnect/patch interconnect). Neither Van Herk nor John nor Hamilton teach the limitation of a gasket coupled to the circuit board shaped to isolate a region formed by the module interconnect and the patch interface. However, Del Mar teaches a gasket (Figure 4, interface seal 84) shaped to isolate a region formed by the module interconnect and the patch (Figure 4, interface seal 84 circumvents the periphery of plastic input/output interface 64 which includes sealed contacts for connecting patch electrodes). Del Mar teaches that upon assembly, the PCB leads (92, 94) couple the PCB 88 to the input/output interface 64 (col. 8, lines 10-15). As such, the gasket (interface seal 84) is coupled to the circuit board (PCB 88).
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/M.A/Examiner, Art Unit 1631         
                                                                                                                                                                                               /Lori A. Clow/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
Conferees:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.